EXHIBIT 99.1 Delcath Systems, Inc. Appoints Dr. Krishna Kandarpa its Executive Vice President R&D and Chief Medical Officer NEW YORK, NY October 2, 2009 Delcath Systems, Inc. (Nasdaq: DCTH), a medical technology company testing its proprietary treatment method for primary and metastatic cancers to the liver, announced that it appointed Krishna Kandarpa, MD, PhD, its Executive Vice President, Research & Development, and Chief Medical Officer, effective October 10, 2009. Dr. Kandarpa replaces Mark Morrison, MD, PhD, who resigned to pursue other interests. Prior to joining Delcath, Dr. Kandarpa, 58, was tenured Professor and former Chair of the Department of Radiology at the University of Massachusetts Medical School (UMMS) and Radiologist-in-Chief at the University of Massachusetts Memorial Medical Center, which he joined in 2002. He was also a faculty member at the Harvard-Massachusetts Institute of Technology, Division of Health Sciences and Technology, for more than a decade, from 1987 to 1998. Before deciding to attend medical school at the University of Miami, Dr. Kandarpa was a Research and Development Engineer at Duracell International Laboratory for Physical Science.He earned a PhD in Engineering Science & Mechanics from Penn State University and a BS in Aerospace & Mechanical Engineering from Washington University (St. Louis). “Dr. Kandarpa brings to Delcath a compelling mix of skills,” said Eamonn P. Hobbs, President and CEO of Delcath. “As a leading research scientist, a respected clinician, and a trained engineer and skilled inventor, Dr. Kandarpa is uniquely qualified to provide guidance to our regulatory submissions and additional clinical development programs, to communicate effectively with clinicians seeking new treatments for hard-to-treat cancers, and to play a key leadership role in R&D and new product development. We expect that Dr. Kandarpa will be a great asset to our organization, particularly as we now prepare to conclude the Phase 3 Trial of our Percutaneous Hepatic Perfusion System (PHP) for the regional delivery of melphalan to the liver, submit data to the FDA and EU, and ready ourselves for commercialization.
